       Case 1:18-cv-05355-AT-DCF Document 98 Filed 01/31/20 Page 1 of 2




                                                                                   January 31, 2020


Via CM/ECF
Via Electronic Mail

The Honorable Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007
Torres_NYSDChambers@nysd.uscourts.gov

Re: Al-Attar et al. v. Who Trades et al., No. 1:18-cv-05355-AT-DCF

                   Letter Requesting Leave to Serve Defendant iBankCoin

Dear Judge Torres:

        I write as counsel for Plaintiffs Affiliates in Plastic Surgery, LLC and Dr. Ali Al-Attar in
the above-referenced action to request the Court’s permission, pursuant to Fed. R. Civ. P. 4(m),
to serve the Second Amended Complaint on Defendant iBankCoin out of time, or, in the
alternative, for an order instructing the Clerk of Court to issue a new summons to Defendant
iBankCoin.

         This case involves claims of negligent defamation and copyright infringement stemming
from publication of an inflammatory article referring to Dr. Al-Attar as “a Hezbollah-linked
fugitive” and falsely claiming that his “license to practice medicine was revoked by the
Maryland State Board of Physicians and he had to pay a $50,000 fine for unprofessional conduct,
healthcare fraud, and failure to cooperate with an investigation.” Ex. A (article as downloaded
today from iBankCoin.com). iBankCoin was one of the first to publish this article, and it
published the article along with a photograph of Dr. Al-Attar that was downloaded and used
illegally. Though iBankCoin has since removed the photograph from its website, the false and
defamatory statements remain, (see id.), and the photograph continues to accompany the libelous
article on other websites within the online content sharing network that is the subject of RICO
claims in the instant lawsuit (see Ex. A (article as downloaded today from WhoTrades.com)).

        Plaintiffs have made extensive, diligent efforts to serve iBankCoin; they have conducted
independent investigations, served subpoenas on third parties, employed experienced process
servers, and submitted multiple requests to this Court for assistance. However, until recently
iBankCoin has been able to evade all efforts to locate its base of operations. This is no accident,
of course, as iBankCoin goes to great lengths to protect its anonymity. As a representative of
Defendant WhoTrades noted to prior counsel for Plaintiffs, “as you are aware Zero Hedge and a
couple of other companies that you named . . . they’re anonymous. Even us, we don’t have any
legal agreements with them.” Doc. 17-3 at 1.
       Case 1:18-cv-05355-AT-DCF Document 98 Filed 01/31/20 Page 2 of 2



        New information has come to light indicating that iBankCoin is owned and/or operated
by the legal entity IBC Holdings LLC. Though IBC Holdings LLC has no registered agent in the
state of New York, the New York State corporations database indicates that if it accepts service
on behalf of IBC Holdings LLC, process will be mailed to:

       S & E Azriliant, P.C.
       501 5th Avenue
       15th Floor N
       New York, New York 10017

        Plaintiffs therefore respectfully request the Court’s permission to serve the Second
Amended Complaint on Defendant iBankCoin out of time, via IBC Holdings LLC, or, in the
alternative, for an order instructing the Clerk of Court to issue a new summons to Defendant
iBankCoin aka IBC Holdings LLC.

       We thank the Court for its consideration in this matter.




                                             Sincerely,



                                             _____________________________
                                             Rebecca Gray, pro hac vice

                                             Counsel for Plaintiffs
